Citation Nr: 0200068	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  94-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back injury and a 
bilateral foot injury (claimed as arthralgia of multiple 
joints).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The veteran served on active duty from August 1979 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated December 20, 2000, which 
partially vacated a February 2000 Board decision and remanded 
the case for further development.  The appeal originally 
arose from a January 1993 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

In a November 2000 Appellee's Unopposed Motion for Remand and 
to Stay Proceedings (Unopposed Motion) it was argued that 
that portion of the February 2000 decision wherein the Board 
denied service connection for a low back injury and a 
bilateral foot injury be vacated and remanded to the Board 
for reconsideration of the veteran's claim to include 
consideration of applicable regulatory provisions.  
Additionally, it was noted that the issue of entitlement to 
an initial compensable evaluation for service-connected 
bilateral leg stress fractures (claimed as shin splints) was 
previously remanded by the Board and was not before the 
Court.

In December 2000 the Court vacated that portion of the 
February 2000 decision wherein the Board denied service 
connection for a low back injury and a bilateral foot injury, 
and remanded the matter pursuant to 38 U.S.C.A. § 7252(a) and 
Rule 41 of the Court's Rules of Practice and Procedure. 

For the reasons stated below, the Board finds that further 
development is necessary in order to fairly decide the 
veteran's claim.


REMAND

This claim must be afforded expeditious treatment by the RO.  




The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the Court in its December 2000 order vacated 
and remanded the issue on appeal.  It was specifically noted 
that additional action was required in light of a change in 
the law.  

In this regard, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Because of the change in the 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C. § 5102, 
5103, 5103A, 5107 (West Supp. 2001).   

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Id.

On remand, additional development should be undertaken, in 
accordance with the new provisions, to assist the appellant 
with his claims.

The Board notes that in August 2000, the veteran had 
indicated that he was treated for his low back and foot 
disabilities at certain private medical facilities, to 
include the Ben Taub General Hospital in Houston, Texas, the 
Lyndon B. Johnson General Hospital in Houston, Texas, and the 
Harris County Jail in Houston, Texas.  

By letters dated in September 2000, the RO attempted to 
obtain the above treatment records from the respective 
medical institutions, but there was no evidence of a reply in 
the claims folder.  On remand, the Board finds that an 
additional attempt should be made to obtain the aforestated 
treatment records.

Additionally, upon consideration the duty to assist 
obligations as defined by the VCAA, the Board concludes that 
the veteran should be afforded a VA examination to obtain an 
opinion as to the likelihood that any current low back and/or 
bilateral foot disability is attributable to the veteran's 
period of active duty.

The veteran is hereby advised that, while VA does have a duty 
to assist in the development of his claim, this duty is not 
limitless.  His cooperation in responding to requests for 
information and reporting for scheduled examinations is 
required.  As the Court has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of any low back and bilateral 
foot disabilities.

After obtaining any necessary 
authorization or medical releases, to 
include releases for Ben Taub General 
Hospital, Lyndon B. Johnson General 
Hospital, and Harris County Jail, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, and any records of 
periodic evaluations of the veteran all 
of which should be associated with the 
claims file.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e).



3.  The RO should arrange for VA a 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist 
including on a fee basis if necessary for 
the purpose of ascertaining whether his 
low back and foot disabilities are 
causally related to his period of active 
service.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner must address the following 
medical issues:

(a) Does the veteran have a chronic 
acquired disorder(s) of the back and/or 
either foot, and if so, what is it/are 
they?  

(b) Is it at least as likely as not that 
any such disorder(s) is/are related to 
the veteran's period of active service on 
any basis, or if pre-existing service, 
was aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claims for service 
connection.  38 C.F.R. § 3.655 (2000).

4.  Thereafter, the RO should review the 
claims file to ensure that the requested 
examination report(s) and required 
opinions are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  After undertaking any necessary 
development on addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to service 
connection for a low back injury and a 
bilateral foot injury (claimed as 
arthralgia of multiple joints).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


